ORIGINAL
                                                                                                 12/01/2022


              IN THE SUPREME COURT OF THESTATE OF MONTANA
                                                                                           Case Number: PR 07-0011


                                        PR 07-0011
                                                                                  DEC O 1 2022
                                                                            Bowen     Green‘NO0C1
                                                                          Clerk of supreme Court
                                                                             s tata na Montana

 IN THE MA11ER OF CALLING A RETIRED
 DISTRICT JUDGE TO ACTIVE SERVICE                                     ORDER




       The'Honorable Molly Owen, Judge of the District Court for the Twentieth Judicial
District of the State of Montana, has requested the assistance of retired District Judge James
A. Manley to assume jurisdiction of Lake County Cause No. DV-19-240, Matthew
Dougherty v. Innovative Contracting, LLC.
       Judge Manley has retired under the provisions of the Montana Judges' Retirement
System and, being subject to call for duty pursuant to § 19-5-103(a) and (6), MCA, has
advised that he is agreeable to assisting the Twentieth Judicial District Court with the
above-listed matter.
       IT IS HEREBY ORDERED:
       1. The HonorableJames A. Manley, retired District Judge, is hereby called to active
service in the District Court of the Twentieth Judicial District of the State of Montana, to
assume judicial authothy of Lake County Cause No. DV-19-240, Matthew Dougherty v.
Innovative Contracting, LLC, and is hereby authorized to proceed with any and all
necessary hearings, opinions, and orders, including final resolution of said'matter.
       2. For all active service, Judge Manley shall be paid the salary compensation to
which he is entitled by § 19-5-103(2)(b), MCA, and actual expenses, if any, shall be
reimbursed.
       3. A copy of this Order shall be filed with the Lake County Clerk of Court, with the
request that this Order be sent to all counsel of record in the above-listed matter.
      4. A copy of this Order shall also be furnished to the Honorable Molly Owen, the
Honorable James A. Manley, and to Cathy Pennie, Office of the Supreme Court
Administrator.
      This Order is entered by the Chief Justice pursuant to Article VII, Section 6(3) of
the 1972 Montana Constitution, and statutes enacted in conformity therewith and in
implementation thereof.
      DATED this          day of December, 2022.



                                                             Chief Justice




                                           2